Citation Nr: 1404489	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  13-01 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a thoracolumbar spine disorder.

2.  Entitlement to service connection for a right leg disorder, to include as secondary to claimed thoracolumbar spine disorder.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel



INTRODUCTION

The Veteran had active duty service from January 1985 to April 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for the above issues.  The Veteran timely appealed that decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board initially notes that since the last adjudication of this decision in the June 2012 statement of the case VA treatment records through January 2013 have been associated with the claims file.  Those documents have not been considered by the agency of original jurisdiction and a waiver of jurisdiction is not of record.  Thus, the Board notes that a remand is necessary in order for those VA treatment records to be considered by the agency of original jurisdiction in the first instance.

Regardless, the Board finds that a remand is necessary in this case in order to afford the Veteran a VA examination of his lumbar spine, which has not been performed to date.  The VA treatment records document that the Veteran has a chronic low back pain condition, though the underlying cause of that pain has not been determined.  The Veteran has asserted that it is due to military service, and he is shown to have fallen in 1988 while playing basketball, at which time he was treated for a right hip contusion.  This fall represents an in-service incident during which the Veteran's thoracolumbar spine could have conceivably been injured.  Accordingly, the very low threshold for affording the Veteran a VA examination has been met, and a remand to obtain that examination is necessary at this time.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

The right leg disorder is inextricably intertwined with the thoracolumbar spine disorder that is being remanded; accordingly, that claim is also remanded at this time.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Omaha VA Medical Center, or any other VA medical facility that may have treated the Veteran, since January 2013 and associate those documents with the claim file.

2.  Ask the Veteran to identify any private treatment that he may have had for his thoracolumbar and right leg disorders, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA examination in order to determine the nature and etiology of any thoracolumbar disorder found.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the result reported in detail.

After review of the claims file and examination of the Veteran, the examiner should identify any thoracolumbar disorders found, to include any arthritic condition thereof.  

The examiner should then opine as to whether each diagnosed thoracolumbar disorder is more likely, less likely, or at least as likely as not (50 percent or greater probability) related to military service, to include a 1988 fall during a basketball game that resulted in a right hip contusion.  

The examiner must discuss Veteran's lay statements regarding to symptomatology during service and continuity of symptomatology after discharge from service.  The examiner should additionally discuss any findings from the December 2011 examiner with regards to the Veteran's thoracolumbar spine disorder.

A rationale for any opinion expressed must be provided.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claims of service connection for thoracolumbar and right leg disorders.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


